Hughes, J., (after stating the facts). It has been recently decided in this court that the conveyance by a widow of her right of dower in the lands of her deceased husband, before the assignment of her dower, confers upon the alienee no right which he can enforce at law, but that he may, in equity, have her dower set aside and assigned to him.* A widow, before the assignment of her dower, may occupy and hold the mansion house and farm attached free of rent, till her dower is assigned. But, if she abandons the possession, the heir may enter and occupy the premises, subject to her right to have dower assigned. “She may occupy and cultivate the land herself, or allow another to do it for her.” She need not remain on it in person, “for it may be she could only derive a support from the premises by renting them.” McReynolds v. Counts, 9 Grat. 242; Oakley v. Oakley, 30 Ala. 131; Padgett v. Norman, 44 Ark. 490. “But this (quarantine) right to occupy the premises, or to receive the profits for her maintenance, is so far personal to the widow that it cannot be transferred to another; and if, before her dower is assigned, she makes a conveyance of her interest, the heir may recover in ejectment against the alienee.” 2 Scribner, Dower, p. 64; Wallace v. Hall, 19 Ala. 367; Wallis v. Doe, 2 Smedes & M. 220. When Mrs. Ward transferred her interest to Meacham, and abandoned the premises, a right of action in ejectment against Meacham accrued to the appellant. Limitation to action to decedent’s land' Having delayed to bring his action until long after o y o o the lapse of seven years, and Meacham and those claiming under him having had adverse possession for over seven years next before the commencement of this suit, the appellant’s right of action was barred by the seven-years statute of limitations before his suit was commenced. Wherefore the judgment is affirmed.   Weaver v. Rush, ante, p. 51.